Citation Nr: 0712799	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-24 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for type II diabetes mellitus.

2.  Entitlement to an effective date earlier than January 8, 
1997, for the award of service connection for type II 
diabetes mellitus.

3.  Entitlement to an effective date earlier than April 4, 
2003, for the award of service connection for peripheral 
neuropathy of the right and left lower extremities as 
secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO). 

The veteran had perfected appeals for (1) entitlement to a 
compensable evaluation for bilateral hearing loss and (2) 
entitlement to service connection for vision loss as 
secondary to type II diabetes mellitus.  In September 2006, 
the RO awarded the veteran a 10 percent evaluation for 
bilateral hearing loss, effective July 24, 2003, which was 
the date service connection was awarded.  The RO issued a 
supplemental statement of the case at that time that included 
both these two issues and the first two issues listed on the 
title page of this decision.  In October 2006, the veteran 
submitted a VA Form 9, Appeal to the Board, wherein he 
indicated he was limiting his appeal to the first two issues 
listed on the title page.  For example, he checked off the 
box on the form that stated, "I have read the statement of 
the case and any supplemental statement of the case I 
received.  I am only appealing these issues," and he listed 
the first two issues on the title page of the decision.  This 
would indicate that he withdrew the increased-rating claim 
for hearing loss and service connection for vision loss.  
Thus, the Board will not address those issues in this 
decision.

The issue of entitlement to an effective date earlier than 
April 4, 2003, for the award of service connection for 
peripheral neuropathy of the right and left lower extremities 
as secondary to type II diabetes mellitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is evidence of record supporting a finding that the 
service-connected type II diabetes mellitus causes the 
veteran to restrict his activities as of April 1, 2003.  
Prior to that time, type II diabetes mellitus was manifested 
by medication and a restricted diet.

2.  The veteran first filed a written claim for service 
connection for type II diabetes mellitus on January 8, 1997.

3.  The preponderance of the evidence is against a finding 
that a formal claim, informal claim, or written intent to 
file a claim for service connection for type II diabetes 
mellitus was filed at VA prior to January 8, 1997.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 40 percent evaluation, but no more, for 
type II diabetes mellitus have been met as of April 1, 2003, 
but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).

2.  The criteria for an effective date earlier than January 
8, 1997, for the award of service connection for type II 
diabetes mellitus have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.155, 3.400, 
3.816 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, there are multiple VCAA letters pertaining to 
the various claims that the veteran has filed.  See VCAA 
letters issued in November 2003, August 2004, November 2004, 
January 2005, and October 2005.  The Board finds that the RO 
has properly provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims on appeal, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of and to submit any further evidence that was 
relevant to the claims.  Multiple supplemental statements of 
the case reflect the RO's readjudication of the claims after 
providing notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 536 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

The veteran was not fully informed by non-decisional 
documents of how disability evaluations and effective dates 
are assigned; however, it is clear that he has actual 
knowledge of such information and thus he cannot be 
prejudiced by the failure to provide him this information.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  For example, 
he is appealing both the evaluation and the effective date 
assigned for the service-connected type II diabetes mellitus, 
which indicates he fully understands that once service 
connection is awarded, an effective date and evaluation are 
assigned.  Thus, all notice requirements were met, or the 
failure to provide them has not prejudiced the veteran.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of post-service 
medical records, both VA and private, and VA examination 
reports.

In summary, the VCAA provisions have been satisfied.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

II.  Increased Evaluation

The veteran was awarded service connection for type II 
diabetes mellitus in a March 2002 rating decision and 
assigned a 20 percent evaluation under Diagnostic Code 7913.  
Under that Diagnostic Code, a rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 
rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  Id.  The veteran asserts that he warrants a 
40 percent evaluation, as he has had to regulate his 
activities.  Regulating activities entails the "avoidance of 
strenuous occupational and recreational activities."  See 
id.  

After having carefully reviewed the evidence of record, the 
Board finds that, at a minimum, the evidence is in equipoise 
as to whether or not the veteran has to regulate his 
activities due to the diabetes mellitus as of April 1, 2003.  
However, prior to that date, the preponderance of the 
evidence is against a finding that the veteran had to 
regulate his activities.  The reasons for these 
determinations follow.

Prior to April 1, 2003, the evidence shows that the veteran 
was encouraged to exercise by medical professionals and that 
the veteran began exercising to assist with controlling his 
diabetes mellitus.  For example, a July 1998 VA outpatient 
treatment report shows that the veteran reported he had been 
exercising.  A July 2000 VA outpatient treatment report shows 
that the examiner stated the veteran's diabetes mellitus was 
uncontrolled because of poor diet.  She noted she explained 
to the veteran the importance of diet and exercise and that 
the veteran needed to do both.  She again reiterated the 
importance of exercise in February 2001.  In May 2001, a VA 
examiner stated the veteran was doing "excellent with his 
weight loss" and recommended the veteran continue with the 
weight loss and exercise efforts.  This would indicate 
medical professionals were encouraging the veteran to engage 
in physical activities.  

In July 2001, the veteran indicated he had looked into 
joining a gym.  A November 2001 VA outpatient treatment 
report shows that the examiner noted the veteran had lost 
almost 50 pounds, his blood sugar was "perfectly 
controlled" and that the veteran was going to the gym two 
times per week.  In August 2002, a VA examiner noted the 
veteran was encouraged to maintain his weight loss by diet 
and exercise.  She noted this again in December 2002.  The 
veteran was noted to be "very physically active" in a 
separate December 2002 medical entry.  

Thus, as stated above, prior to April 1, 2003, the veteran 
was being encouraged to exercise by medical professionals, 
and the veteran was actually exercising.  This is evidence 
against a finding that the veteran had to regulate his 
activities.  Further, there no competent evidence during this 
time period where a medical professional indicated that the 
veteran had to regulate his activities.  Thus, a 40 percent 
evaluation is not warranted from January 1997 to April 1, 
2003.  

However, as of April 2003, there is evidence in the record 
that both substantiates a finding that the veteran has to 
regulate his activities and refutes it.  For example, an 
April 2003 letter from a private physician indicates that he 
had reviewed the veteran's "medical status" as of April 1, 
2003, and stated the veteran required insulin therapy and 
restricted diet to control his diabetes mellitus.  He also 
stated that it was more likely than not that the veteran 
would develop hypoglycemia with any activity greater than 
average.  A July 2004 letter from a VA physician indicates 
that the veteran had to control his diabetes mellitus with a 
restricted diet and a combination of insulin and hypoglycemic 
agents.  He added that the veteran would experience 
hypoglycemia as a natural consequence of the tight control of 
blood glucose recommended for avoidance of diabetic 
complications.  He further stated that the veteran's episodes 
of hypoglycemia were directly related to "vigorous exertion, 
such as mowing the lawn" and that he had recommended the 
veteran restrict his activities to avoid such an episode.  

A February 2006 VA examination report, on the other hand, 
shows that the examiner reviewed the above-described medical 
opinions and he rejected their opinions, stating that it was 
"an easy matter to adjust medications for varying activities 
to prevent hypoglycemia."  He further explained by stating 
that the veteran could reduce his diabetic medication when he 
knew he was going to be more active than usual to avoid 
hypoglycemia.  

Thus, there are two medical opinions that support the 
veteran's claim that his diabetes mellitus causes him to have 
to regulate his activities and a medical opinion that is 
against the veteran's claim.  The Board finds that it is 
unable to ascribe greater weight to the differing opinions, 
as the examiners have provided a rationale for their 
opinions.  Therefore, the Board finds that the evidence is in 
equipoise.  As stated above, when the evidence is in relative 
equipoise as to the merits of the issue, then the benefit of 
the doubt in resolving the issue is to be given to the 
veteran.  38 C.F.R. § 3.102 (2006); Gilbert, 1 Vet. App. at 
55.  Accordingly, the Board concludes that entitlement to a 
40 percent evaluation for type II diabetes mellitus is 
warranted as of April 1, 2003, which is the date the private 
physician indicated he had reviewed the veteran's medical 
status.  That is the earliest date upon which there can be a 
finding that the veteran's diabetes mellitus caused him to 
have to regulate his activities.

Again, prior to April 1, 2003, the preponderance of the 
evidence is against a finding that the veteran was required 
to regulate his activities, and an initial evaluation in 
excess of 20 percent is denied.  The benefit-of-the-doubt 
rule is not for application for that time period.  See 
Gilbert, 1 Vet. App. at 55. 

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006).  The overall disability picture with 
respect to the service-connected type II diabetes mellitus 
does not show any significant impairment beyond that 
contemplated in the 20 percent and 40 percent ratings.  Under 
the circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Earlier Effective Date

The veteran claims that service connection for diabetes 
mellitus should be granted as of 1995 because he filed an 
informal claim for service connection for diabetes at that 
time.

Generally, the effective date of an award based on a claim 
for service connection is the date of receipt of the claim or 
the date entitlement arose, whichever is the later date.  38 
C.F.R. § 3.400; see also 38 U.S.C.A. § 5110(a) (effective 
date for service connection shall not be earlier than the 
date of claim).  However, retroactive effective dates are 
allowed in the context of a new law or liberalizing issue in 
certain circumstances, but no more than one year earlier than 
the date of the claim.  38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.114(a) (2006).  Type II diabetes 
mellitus was added to the list of Agent Orange presumptive 
diseases on May 8, 2001, see 66 Fed. Reg. 23,166 (May 8, 
2001), which post dates the veteran's current effective date 
for the award of service connection.

As correctly determined by the RO, when it awarded service 
connection for type II diabetes mellitus, it applied the 
holding in Nehmer v. United States Veterans Administration, 
32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) in assigning the 
veteran the January 8, 1997, effective date.  The Nehmer 
stipulations are incorporated under 38 C.F.R. § 3.816.  A 
Nehmer class member is defined as a Vietnam veteran who has a 
"covered herbicide disease," which includes diabetes 
mellitus and its complications.  38 C.F.R. § 38 C.F.R. § 
3.816(b)(1)(i) (2006).  

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, here, May 8, 2001, the effective date of the 
award will be the later of the date such claim was received 
by VA or the date the disability arose.  38 C.F.R. § 
3.816(c)(2) (2006).  

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if either of the 
following is met: (i) the application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability, see also 38 C.F.R. § 3.1(p), 
3.155(a) (both providing that an informal claim must show an 
intent to file a claim); or (ii) VA issued a decision on the 
claim, between May 3, 1989 and, here, May 8, 2001, in which 
VA denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), 
(ii).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the claims file shows that the veteran was 
diagnosed with diabetes mellitus as early as 1995, which is 
shown in VA treatment records.  A December 1996 letter to the 
veteran from Dr. C.M.B. indicates that the veteran had 
diabetes mellitus, which had been difficult to control.  The 
veteran submitted a December 1996 letter on January 8, 1997, 
which was when he filed a claim for service connection for 
diabetes mellitus.  This is the current effective date for 
the award of service connection for type II diabetes 
mellitus.  

The veteran has not contended, nor does the evidence show, 
that there was a claim for diabetes pending at VA on May 3, 
1989; however, the veteran's claim was received during the 
specified Nehmer time period between May 1989 and May 2001, 
i.e., on January 8, 1997.  Applying the regulation to the 
facts in this case, that is the correct effective date for 
the award of service connection for diabetes mellitus.  
38 C.F.R. § 3.816(c)(2).  Again, the regulation states that 
the effective date will be the later date between the date of 
claim and the date the disability arose.  The veteran has 
submitted a June 2005 letter from a private physician, 
wherein the physician stated that the veteran had diabetes 
mellitus as early as 1995.  He also submitted an undated 
private medical record wherein the private physician also 
stated the veteran had been diagnosed with diabetes mellitus 
in 1995.  The veteran had submitted an April 2003 letter from 
a private physician, who stated the veteran had been 
diagnosed with type II diabetes mellitus on "4-21-05," 
which appears to be a typographical error since that date had 
not occurred at the time the letter was written.  He most 
likely meant April 1995.  The Board acknowledges these 
letters and the fact that the veteran was diagnosed with 
diabetes mellitus prior to January 8, 1997; however, the fact 
remains that he did not submit a claim based upon that 
disorder until January 8, 1997.  Id.  An earlier effective 
date is not available.

The veteran has contended that he intended to submit a claim 
for service connection for diabetes mellitus prior to January 
1997 and has submitted a copy of a document, dated April 30, 
1995, signed by him and addressed to VA, wherein he stated he 
had been diagnosed with diabetes and wanted to file a claim 
for this disability.  He noted that his representative had 
indicated he would file a formal claim on his behalf 
"later."  However, the claims file does not show that such 
document was ever submitted to VA nor does it show that the 
veteran's representative submitted a formal claim for service 
connection for diabetes mellitus soon thereafter.

The Board has reviewed the evidence in the claims file and 
finds that the preponderance of the evidence is against a 
finding that the veteran submitted a claim for diabetes 
mellitus prior to January 8, 1997.  The veteran was awarded 
100 percent for post-traumatic stress disorder in a November 
1994 rating decision.  The next document in the claims file 
submitted by the veteran is a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based Upon 
Unemployability, which was received in August 1996.  In an 
August 1996 letter, VA informed the veteran that he had been 
informed in November 1994 that he was awarded a total 
disability rating for his service-connected conditions and 
that unemployability was not available.  The following month, 
the veteran asked if he could review his claims file, which 
he did on November 19, 1996.  See notation on letter from the 
veteran dated September 12, 1996.  Had the veteran intended 
to file a claim for service connection for diabetes mellitus 
back in 1995, he would have seen that such claim had not been 
received by VA at the time he reviewed his claims file in 
November 1996, and it seems likely he would have noted such 
at the time he submitted his claim for diabetes mellitus in 
January 1997.  The January 1997 claim made no mention of a 
prior claim being submitted.

Essentially, there is a lack of evidence in the record to 
show that a claim for compensation for diabetes mellitus was 
actually filed with VA back in April 1995.  See 38 C.F.R. § 
3.151(a) (a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA); 38 C.F.R. 
§ 3.155 (addressing informal claims).  The record, instead, 
shows that the first time the veteran expressed an intent to 
file a claim for service connection for diabetes mellitus was 
on January 8, 1997, which was through his representative.  At 
the time this claim was submitted, the veteran was 
attributing diabetes mellitus (and other disabilities) to his 
service-connected post-traumatic stress disorder.  The 
representative attached several documents to support the 
claims, which did not include the veteran's April 1995 letter 
or a comment by the representative that this January 1997 
claim was a follow-up to an informal claim that had been 
previously submitted.  This further supports the Board's 
belief that the veteran first filed a claim for service 
connection for diabetes mellitus on January 8, 1997, as there 
is nothing in the record to show that the veteran submitted a 
written intent to file a claim for service connection for 
diabetes mellitus prior to January 1997.

Therefore, the preponderance of the evidence is against the 
showing that the veteran filed a claim for service connection 
for diabetes mellitus prior to January 8, 1997, and an 
effective date going back to April 1995 for the award of 
service connection cannot be granted.  The benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55. 


ORDER

A 40 percent evaluation, but no more, for type II diabetes 
mellitus is granted, effective April 1, 2003, but no earlier, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An effective date earlier than January 8, 1997, for the award 
of service connection for type II diabetes mellitus is 
denied.


REMAND

In an April 2005 rating decision, the RO awarded service 
connection for peripheral neuropathy of the right and left 
lower extremities and assigned 10 percent evaluations, 
effective April 4, 2003.  In July 2005, the veteran expressed 
disagreement with the effective date assigned.  The RO then 
issued a rating decision in January 2006 denying an earlier 
effective date for the award of service connection for 
peripheral neuropathy of the right and left lower 
extremities.  In March 2006, the veteran again disagreed with 
the effective date assigned.  There has been no statement of 
the case on this issue.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issue.  38 C.F.R. § 20.200 (2006).  
Therefore, it cannot take jurisdiction of these claims until 
the veteran perfects his appeal.

Accordingly, the case is REMANDED for the following action:

Furnish the veteran and his 
representative with a statement of the 
case as to the claims of (i) entitlement 
to an effective date earlier than April 
4, 2003, for the award of service 
connection for peripheral neuropathy of 
the right and left lower extremities.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  To complete the 
appeal, a substantive appeal must be 
timely filed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


